DETAILED ACTION
Response filed on 12/18/2020 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 4-5, 7, 10-11, and 13-18 are amended.
No new claims are added.
Claims 1-18 are pending for examination.
Response to arguments
Re: 35 U.S.C. 101 rejection
In view of claim amendments, 35 U.S.C. 101 rejections are withdrawn.
Re: 35 U.S.C. 103 rejection
Applicant’s response has been fully considered but are not persuasive. Below are applicant’s arguments submitted on 12/18/2020 and examiner’s response to those arguments.
Applicant argument: (p. 9) “the multiple sets of CSI report settings associated with the trigger state #0 are sequentially numbered from #0 to #3. Alt #1.1 of the provisional application 62/652, 766, however, does not teach or suggest that the sets of CSI report settings #0 - #4 are unique to each other and are different types as claimed in the amended claim 1”.
Examiner response: Examiner respectfully disagrees. In Alt #1.1, disclosed in Fig. 2, report settings numbered from 0 to 3 are all for different BWP, as shown in the figure, report setting #s 0-3 are 
Applicant argument:  (p. 9 in reference to Alt #1.3 ) “In this alternative, SP-CSI DCI is used to select multiple trigger states among all trigger-state sets, and only one trigger-state set is determined by the current active BWP. As a result, only one trigger state will be chosen according to the selection of SP-CSI DCI and the current BWP-ld”.
Examiner’s response: Examiner respectfully disagrees. Figure 4. Alt #1.3 illustrates multiple trigger sets is configured per BWP; each trigger set is associated with a BWP-ld and that contains multiple trigger states; SP-CSI DCI activates a trigger-state ID and the trigger-state set is determined by the current active BWP-lD, as per figure details. Therefore, though trigger state is determined by the active BWP, that active BWP may contain multiple trigger states, as described in the figure.
Applicant argument: (p. 11) “Davydov does not teach or suggest each of the respective two or more channel state information reports being generated in accordance with a respective set of configurations that are unique with respect to sets of configurations used to generate the rest of the respective two or more channel state information reports such that the each channel state information report is a type different from types of the rest of the respective two or more channel state information reports”.
Examiner’s response: Examiner respectfully disagrees. Davydov Fig. 2b clearly illustrates, e.g. that CSI resource setting ID #1 is for CM, CSI resource setting ID #2 is for IM, and CSI resource setting ID #3 is for NZP CSI-RS based IM, and therefore the report types are different for all the channel state information reports.
35 U.S.C. 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text in the amended section of the claims, “rest of the respective two or more channel state information reports” contradicts to the earlier text, “each of the respective two or more channel state information reports”. For example, if two channel state information reports are to be sent, each report type is different from the other one, which is equivalent to “one more channel state information report”, as per the claim. 
Examiner suggests to modify the text in claim, “rest of the respective two or more channel state information reports” as --rest of the respective 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 2019/0313399 A1), hereinafter “Cheng”, supported by provisional application No. 62/652,766, filed on Apr. 4, 2018, in view of Davydov et al. (US 2019/0081679 A1), hereinafter “Davydov”, supported by provisional application No. 62/570,013, filed on Oct. 9, 2017, and provisional application No. 62/565,841, filed on Sep. 29, 2017.
Claim 1 is for a method in a UE, claim 7 is for UE implementing method of claim 1 and claim 13 is for a non-transitory computer readable medium storing computer executable code for wireless communication of a user equipment (UE) of claim 7.
Regarding claim 1, Cheng teaches ‘a method of wireless communication of a user equipment (UE), comprising: 
receiving a first trigger indicating at least one trigger state for reporting channel state information on a carrier or multiple carriers’ (Cheng: [Abstract], “A method for reporting Channel State Information (CSI) is provided. The method includes receiving, by a User Equipment (UE), a CSI reporting configuration from a base station on a first BWP”; [0044], lines 6-9, “In some of such implementations, the RRC message may include a plurality of trigger states, and one of the plurality of trigger states may be associated with the CSI reporting configuration”); 
‘generating respective two or more channel state information reports associated with each of the at least one trigger state’ (Cheng: [0004], “UE may generate a CSI report based on the channel conditions measured/observed by the UE, and transmit the CSI report to a base station”; [0101]. “In some implementations, the base station may send a CSI reporting activation command (e.g., an SP-CSI DCI for activation) to the UE to select multiple trigger states among all sets of trigger states”; Figs. 8-13 illustrates two multiple CSI reports). 
Cheng though teaches, ‘each of the respective two or more channel state information reports being generated in accordance with a respective set of configurations’ (discussed above), Cheng fails to expressly teach but Davydov in the same field of endeavor teaches the configurations ‘that are unique with respect to sets of configurations used to generate the rest of the respective one or more channel state information reports’ (implied by the disclosure in Fig. 2b, where the identifiers marked as 1, 2 and 3, are all different and are unique) such that the each channel state information report is a type different from types of the rest of the respective two or more channel state information reports’ (implied by Davydov Fig. 2b illustrating, e.g. that CSI resource setting ID #1 is for CM, CSI resource setting ID #2 is for IM, and CSI resource setting ID #3 is for NZP CSI-RS based IM, and therefore the report types are different for all the channel state information reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Davydov with that of Cheng so that the resource could be properly identified for measurement and reporting purpose and be able to differentiate among different sets of configurations.
Cheng teaches, ‘sending the respective two or more channel state information reports associated with each of the at least one trigger state’ (Cheng: Clm. 1, “sending, by the UE, a CSI report based on the CSI reporting configuration in a case that the UE receives a CSI reporting activation command from the base station”).
Claim 7 is a change in category compared to the method of claim 1. Cheng discloses processor in Fig. 14 and [0014]. Claim is rejected based on rejection of claim 1.
Claim 13 is a change in category compared to the method of claim 1. Claim is rejected based on rejection of claim 1.

Claim 4 is for a method in a UE, claim 10 is for UE implementing method of claim 4 and claim 16 is for a non-transitory computer readable medium storing computer executable code for wireless communication of a user equipment (UE) of claim 10.
Regarding claim 4, combination of Cheng and Davydov teaches the method of claim 1.
Cheng teaches, ‘receiving a configuration message including one or more sets of configurations each defining a type of channel state information report and each are identified by an identifier’ (Cheng: Clm. 1, “A method for reporting Channel State Information (CSI), the method comprising: receiving, by a User Equipment (UE), a CSI reporting configuration from a base station on a first Bandwidth Part (BWP)”; [0044], lines 12-14), “The higher layer parameter may include, for example, an Identity (ID) of the CSI reporting configuration (e.g., the "CSI-ReportConfigld" IE)” ([0044], lines 12-14)), 
‘wherein the respective set of configurations used to generate each of the respective two or more channel state information reports associated with each of the at least one trigger state is one of the one or more sets of configurations’ ([0004], “UE may generate a CSI report based on the channel conditions measured/observed by the UE, and transmit the CSI report to a base station”; [0101] In some implementations, the base station may send a CSI reporting activation command (e.g., an SP-CSI DCI for activation) to the UE to select multiple trigger states among all sets of trigger states. In some of such implementations, only one set of trigger states ( e.g., the set of trigger state #0) may be determined by the current active BWP. As a result, only one trigger state (e.g., the trigger state #63) may be chosen by the UE according to the selection of the CSI reporting activation command and the current BWP ID).
Claim 10 is a change in category compared to the method of claim 4. Claim is rejected based on rejection of claim 4.
Claim 16 is a change in category compared to the method of claim 4. Claim is rejected based on rejection of claim 4.

Claim 5 is for a method in a UE, claim 11 is for UE implementing method of claim 5 and claim 17 is for a non-transitory computer readable medium storing computer executable code for wireless communication of a user equipment (UE) of claim 11.
Regarding claim 5, combination of Cheng and Davydov teaches the method of claim 4.
As discussed above in claim 1, the unique identifiers are implicitly taught by Fig. 2b where identifiers associated with CM, IM or NZP CSI-RS based IM have identifiers 1, 2, and 3 respectively.
In another example, in the CSI reporting framework for NR, a UE can be configured with: (a) one or more CSI measurement settings, (b) one or more CSI reporting settings, wherein the number of CSI reporting settings can be represented by an integer N that is greater than or equal to 1, and ( c) one or more CSI resource settings, wherein the number of CSI resource settings can be represented by an integer M that is greater than or equal to 1” ([0048]).
Therefore, teaching of Davydov teaches the claim, ‘wherein one or more identifiers identifying one or more sets of configurations used to generate the respective two or more channel state information reports associated with each of the at least one trigger state are unique with each other’.
Claim 11 is a change in category compared to the method of claim 5. Claim is rejected based on rejection of claim 5.
Claim 17 is a change in category compared to the method of claim 5. Claim is rejected based on rejection of claim 5.

Claim 6 is for a method in a UE, claim 12 is for UE implementing method of claim 6 and claim 18 is for a non-transitory computer readable medium storing computer executable code for wireless communication of a user equipment (UE) of claim 12.
Regarding claim 6, combination of Cheng and Davydov teaches the method of claim 4.
Combination of Cheng and Davydov teaches ‘further comprising: receiving a second trigger indicating at least a particular trigger state for reporting channel state information; 
determining that the particular trigger state is associated with channel state information reports identified by particular identifiers’, as discussed above for a first trigger, which is equally applicable for a second trigger.
determining that the particular identifiers are not unique with each other; and determining that an unexpected event has occurred’.
Though Cheng and Davydov do not teach the claim expressly, it is obvious to one of ordinary skill in the art that because the identifiers represent what types of reporting is done, as illustrated by the prior arts discussed above, when the same identifier is received for different types of measurement, the user equipment will not know how and what to report in the reporting message to the base station and determination of unexpected event is the obvious conclusion.  
Claim 12 is a change in category compared to the method of claim 6. Claim is rejected based on rejection of claim 6.
Claim 18 is a change in category compared to the method of claim 6. Claim is rejected based on rejection of claim 6.


Claims 2-3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Cheng and Davydov as applied to claim 1 above, and further in view of 3GPP TS 38.331 V15.1.0, (2018-03), hereinafter “TS38331”.
Claim 2 is for a method in a UE, claim 8 is for UE implementing method of claim 2 and claim 14 is for a non-transitory computer readable medium storing computer executable code for wireless communication of a user equipment (UE) of claim 8.
Regarding claim 2, combination of Cheng and Davydov teaches the method of claim 1. 
Combination of Cheng and Davydov however fails to expressly teach, ‘the method further comprising: ‘sending an indication indicating a maximum number of trigger states that are allowed to be configured, wherein the at least one trigger state is within the maximum number of trigger states’.

maxNrofCSI-ReportConfigurations (Maximum number of report configurations);
maxNrofCSI-ResourceConfigurations (Maximum number of resource configurations);
maxNrOfCSI-AperiodicTriggers (Maximum number of triggers for aperiodic CSI reporting); and
maxNrofReportConfigPerAperiodicTrigger (Maximum number of report configurations per trigger state for aperiodic reporting), teaching the claim.
It is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Cheng and Davydov with that of TS38331 so that the UE may be prepared to perform the measurements and take necessary steps for that.
Claim 8 is a change in category compared to the method of claim 2. Claim is rejected based on rejection of claim 2.
Claim 14 is a change in category compared to the method of claim 2. Claim is rejected based on rejection of claim 2.

Claim 3 is for a method in a UE, claim 9 is for UE implementing method of claim 3 and claim 15 is for a non-transitory computer readable medium storing computer executable code for wireless communication of a user equipment (UE) of claim 9.
Regarding claim 3, combination of Cheng, Davydov and TS38331 teaches the method of claim 2. 
Cheng teaches, ‘the method further comprising: determining a maximum number of unique sets of configurations each configuring a type of channel state information report and that are allowed to be associated with a particular trigger state’ (discussed above in claim 1 with respect to teaching by Cheng in Fig. 10, e.g.).
‘reserving a memory space of the UE for generating channel state information reports based on the maximum number of trigger states and the maximum number of unique sets of configurations’.
Davydov teaches the following:
[0021] In one example, a UE can be configured to decode aperiodic CSI report configuration information to configure the UE to calculate CSI to generate two or more CSI reports; decode downlink control information (DCI) that indicates an available payload size for CSI reporting by the UE; determine a subset of the two or more CSI reports, wherein the subset of the two or more CSI reports has a maximum payload size that is less than the available payload size:;
[0047] In another example, when the Tx/Rx Point (TRP) requests CSI feedback, the actual payload size may be unknown. Therefore, sufficient resources should be allocated for the CSI reporting to accommodate the maximum possible payload size of the CSI report”.
Above teachings by Davydov when combined, a person of ordinary skill can arrive at the claimed invention of reserving of memory space with the motivation of accommodation of maximum possible payload size as taught by Davydov above.
Claim 9 is a change in category compared to the method of claim 3. Claim is rejected based on rejection of claim 3.
Claim 15 is a change in category compared to the method of claim 3. Claim is rejected based on rejection of claim 3.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462      

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462